     Case 1:16-cv-01256-EGS Document 52 Filed 09/12/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                                 )
  AMERICAN CIVIL LIBERTIES UNION                 )
  and AMERICAN CIVIL LIBERTIES                   )
  UNION FOUNDATION,                              )
                                                 )
                 Plaintiffs,                     ) Case No. 1:16-cv-01256 (EGS)
                                                 )
         v.                                      )
                                                 )
  CENTRAL INTELLIGENCE AGENCY et                 )
  al.,                                           )
                                                 )
                 Defendants.                     )
                                                 )

      DEFENDANT CENTRAL INTELLIGENCE AGENCY’S MOTION FOR
                     SUMMARY JUDGMENT

       Defendant Central Intelligence Agency respectfully moves for summary judgment

pursuant to Federal Rule of Civil Procedure 56 and Local Civil Rule 7. The reasons

supporting this motion are set forth in the concurrently filed memorandum, and

supporting declaration and attachments. A proposed order is also attached for the

convenience of the Court.

                                            Respectfully submitted,


                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            ELIZABETH J. SHAPIRO
                                            Deputy Branch Director

                                                             /s/
                                            Antonia Konkoly
                                            Trial Attorney
                                            U.S. Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L St. NW, Room 11110

                                            1
    Case 1:16-cv-01256-EGS Document 52 Filed 09/12/19 Page 2 of 2



                                  Washington, DC 20005
                                  (202) 514-2395 (direct)
                                  (202) 616-8470
                                  antonia.konkoly@usdoj.gov

                                  Counsel for the Defendants

DATED: September 12, 2019




                                  2
